
	
		II
		112th CONGRESS
		2d Session
		S. 2572
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  wide-range high sensitivity zoom security cameras.
	
	
		1.Certain wide-range high sensitivity zoom
			 security cameras
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00High definition (HD)720p or 1080p and standard definition (540
						TV lines)zoom camera modules, the foregoing with 0.96 or more megapixel but not
						greater than 2.3 megapixel, standard definition low light performance sensors
						(540 TV lines resolution), optical zoom lenses from 18X to 36X zoom range, wide
						dynamic range, electronic image stabilization (EIS), 3D mode:8 zone Privacy
						Masking (provided for in subheading 8525.80.30) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
